UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1936


HARTINI NGN; HARIYANTO NGN,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 18, 2010                  Decided:   March 31, 2010


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Troy Nader Moslemi, New York, New York, for Petitioners.   Tony
West, Assistant Attorney General, John S. Hogan, Senior
Litigation   Counsel,   Nicole   J. Thomas-Dorris,  Office   of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hartini Ngn and Hariyanto Ngn, 1 natives and citizens of

Indonesia,      petition    for     review     of   an    order       of    the    Board     of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration      judge’s    order     denying       Hartini’s         applications          for

asylum,    withholding      from     removal        and    withholding            under     the

Convention Against Torture (“CAT”). 2                    We deny the petition for

review.

            The    Petitioners        challenge          the    adverse          credibility

finding and the finding that they failed to provide sufficient

corroborative      evidence.         The   Immigration          and    Nationality          Act

(“INA”) authorizes the Attorney General to confer asylum on any

refugee.     8 U.S.C. § 1158(a), (b) (2006).                    It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account    of     race,     religion,        nationality,          membership          in    a

particular      social     group,    or    political           opinion.”           8   U.S.C.

§ 1101(a)(42)(A)      (2006).         An     alien       “bear[s]          the    burden    of

proving eligibility for asylum,” Naizgi v. Gonzales, 455 F.3d

484, 486 (4th Cir. 2006); see 8 C.F.R. § 1208.13(a) (2009), and



     1
       Both Petitioners are designated as having no given name
(“Ngn”).
     2
         Hartini was the lead asylum applicant.



                                           2
can establish refugee status based on past persecution in his

native    country    on   account     of    a    protected       ground.         8   C.F.R.

§ 1208.13(b)(1) (2009).            Without regard to past persecution, an

alien    can    establish    a    well-founded         fear     of    persecution     on   a

protected ground.         Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir. 2004).

               “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                             Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted), cert. denied, 130 S. Ct. 1048 (2010).                            “This is

a more stringent standard than that for asylum . . . . [and],

while    asylum      is     discretionary,            if   an        alien     establishes

eligibility for withholding of removal, the grant is mandatory.”

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353-54 (4th Cir.

2006) (internal citations omitted).

               Credibility       findings       are    reviewed        for    substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.       Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                    “Examples of specific and

cogent    reasons    include       inconsistent        statements,           contradictory

                                            3
evidence, and inherently improbable testimony . . . .”                              Tewabe

v.   Gonzales,      446     F.3d    533,    538    (4th      Cir.    2006)      (internal

quotation    marks       omitted).         Likewise,        “the    immigration      judge

cannot    reject     documentary       evidence        without      specific,       cogent

reasons     why    the    documents    are      not     credible.”         Kourouma     v.

Holder, 588 F.3d 234, 241 (4th Cir. 2009).

             We accord broad, though not unlimited, deference to

credibility        findings        supported       by        substantial        evidence.

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                              If the

immigration       judge’s    adverse       credibility        finding    is     based   on

speculation       and     conjecture    rather        than    specific        and   cogent

reasoning, however, it is not supported by substantial evidence.

Tewabe, 446 F.3d at 538.

             A    determination      regarding        eligibility       for    asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                           INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                       8 U.S.C. § 1252(b)(4)(B)

(2006).     We will reverse the Board only if “the evidence . . .

presented was so compelling that no reasonable factfinder could

fail   to    find    the     requisite      fear      of    persecution.”           Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).          Because the Board added its own reasoning

                                            4
when it adopted the immigration judge’s decision, this court

will review both decisions.                  Niang v. Gonzales, 492 F.3d 505,

511 n.8 (4th Cir. 2007).

              We    find     substantial       evidence         supports         the     adverse

credibility finding.           Hartini admitted she filed a false asylum

application        claiming     she    was     persecuted          because        she    was   a

Christian.         She also admitted she continued to assert this false

claim    in    her        interview     with       the      asylum        officer.          This

uncontradicted finding is more than enough upon which to base an

adverse credibility finding.                 We also find the record supports

the immigration judge’s finding that Hartini failed to present

sufficient     corroborative          evidence       that    she        feared    persecution

from    radical       Islamics      because        she    was      a     moderate        Muslim.

Accordingly,        the    record     does     not      compel      a    different        result

regarding the denial of asylum or withholding from removal.

              We    further     find    substantial          evidence          supports     the

finding that Hartini failed to show that it was more likely than

not she would be tortured if removed to Indonesia.                                     8 C.F.R.

§ 208.16(c)(1), (2) (2009).

              Accordingly,       we    deny       the    petition        for     review.       We

dispense      with     oral    argument        because        the        facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           PETITION DENIED

                                              5